—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Putnam *514County (Hickman, J.), dated March 30, 1993, which granted the motion by the respondent, Teakettle Steak House, Inc., for summary judgment dismissing the complaint insofar as it is asserted against it.
Ordered that the order is affirmed, with costs.
The then-18-year-old plaintiff sustained personal injuries when the car she was driving collided with a tree on a public road at least one hour after she allegedly consumed alcoholic beverages at the respondent’s establishment.
We find that the plaintiff has no viable common-law cause of action against the respondent (see, Van Neil v Hopper, 167 AD2d 954; see also, Vandenburg v Brosnan, 129 AD2d 793, affd 70 NY2d 940). Based on the circumstances of this case, the Supreme Court was correct in declining to impose liability upon the respondent since it owed no duty to protect the plaintiff from the consequences of her voluntary intoxication (see, Van Neil v Hopper, supra; see also, Reuter v Flobo Enters., 120 AD2d 722; see generally, Sheehy v Big Flats Community Day, 73 NY2d 629; D’Amico v Christie, 71 NY2d 76). Bracken, J. P., Copertino, Joy and Altman, JJ., concur.